DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/27/2019 has been considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 8, 15 and their dependent thereof, the prior of record, specifically  
Doud (US Patent No. 5,822,430) and Aharoni (US 2018/0299541) disclose system for encoding encryption information into IFF challenges including receiving, by an electronic receiver of an IFF transponder, encoded challenges from an IFF interrogator and decoding, by a decode circuit of the IFF transponder, the received challenges into encrypted challenges. 
However, none of the prior art cited alone or in combination provides the motivation to teach  decoding the received challenges into encrypted challenges using a time of day (TOD) and/or a cryptographic key;  decrypting the encrypted challenges into challenges using the TOD and/or the key; generating replies to the challenges; encoding the generated replies using the TOD and/or the key; transmitting the encoded replies to the IFF interrogator; detecting the encrypted challenges from the received challenges without using the TOD or the key; using the detected challenges to determine if the TOD is incorrect and/or the key is wrong; and issuing an alert in response to determining the TOD is incorrect and/or the key is wrong. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648